Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/15/2022 has been entered.
This Office Action is in response to the communication and claim amendment
filed on 06/15/2022; Claims 1-4, 10-13, and 19-20 have been amended; Claims 1, 10, and 19 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Regarding to claims 19-20 are interpreted under 112(f), the Office action only gives notice the claim interpretation not the rejection of claims under 35 USC § 112. The Applicant’s statements do not provide a disagreement of this interpretation. 
Applicants’ arguments in the instant Amendment, filed on filed 06/15/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: Claim 1 requires, among other things, determining a spread of respective positions of a second subset of noise characters within a second set of characters, and causing access to be granted to an access controlled resource based upon determining that the spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters. The claim further requires that the specific noise characters are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt.
Mahmoud fails to teach that noise characters are not specified for the authentication attempt, as required by Applicant’s claims (Applicant Remarks/Arguments, page 10, filed 06/15/2022)
        The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mahmoud does disclose a portion of the aforementioned limitations as the following:
Mahmoud discloses causing access to be granted to an access controlled resource based upon a spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3, par. 0022, Fig. 3 shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters; For example, See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters is non-uniform and random within the second set of characters), and that the second set of characters includes: the specific noise characters are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters; fig. 2, labels 212-216, pars. 0020-0021, ..).
Mahmoud discloses noise characters are not specified for the authentication attempt as shown in fig. 3, box 302. For example, a first noise characters is “2343412442090802060777999” and a second noise character is “234344377889145”.
Regarding to limitations “determining a spread of respective positions of a second subset of noise characters within a second set of characters” has been fully considered but are moot in view of the new ground(s) of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 19-20, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying …;” “means for receiving a second set of characters …;” “means for determining …”, and “means for causing access …” recited in claims 19-20.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-6, 9, 10, 14-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Middleton (“Middleton,” US 2006/0241904, published Oct. 26, 2006).
Regarding claim 1, Mahmoud teaches a method for a password to be authenticated against a stored password, the method comprising:
 using one or more hardware processors (Mahmoud: par. 0033, one or more processor(s));
 identifying a first set of characters corresponding to the stored password (Mahmoud: fig. 2, label 216, par. 0021, The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process);
receiving a second set of characters to be authenticated during an authentication attempt, wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password (Mahmoud: fig. 2. label 204, par. 0019, The user then enters a string of characters (also referred to as a "modified password" or a "noisy password") that includes an actual user password as well as variable characters and terminator characters (block 204)…; fig. 3, pars. 0023-0027);
causing access to be granted to an access controlled resource based upon a spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters; For example, See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters is non-uniform and random within the second set of characters), and that the second set of characters includes:
a first subset of password characters that match the first set of characters corresponding to the stored password and in a same order (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), and a
second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters;  fig. 2, labels 212-216, pars. 0020-0021,…).
Mahmoud discloses causing access to be granted to an access controlled resource based upon a spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters but does not explicitly determining a spread of respective positions of the second subset of noise characters within the second set of characters.
However, in an analogous art, Middleton discloses standard deviations are standard deviations are typically used in analyzing measurement data, wherein the standard deviation measures the degree to which individual numbers tend to spread about their mean, or average, value (Middleton: par. 0002, Standard deviations are typically used in analyzing measurement data. A standard deviation is a statistical measure of variance from the mean value, and is known as the "root mean square deviation". The standard deviation measures the degree to which individual numbers tend to spread about their mean, or average, value…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Middleton with the method and system of Mahmoud to include “determining a spread of respective positions of the second subset of noise characters within the second set of characters.” , “causing access to be granted to an access controlled resource based upon determining that the spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters.” One would have been motivated to calculate the standard deviation, the effect of stray data values on the standard deviation is effectively reduced or minimized, and standard deviation is determined accurately (Middleton: pars. 0017-0018).
Regarding claim 5, the combination of Mahmoud and Middleton teaches the method of claim 1.  Mahmoud teaches wherein the second set of characters is received over a network (Mahmoud: fig. 2, par. 0020; fig. 1, pars. 0017-0018, network 106).
Regarding claim 6, the combination of Mahmoud and Middleton teaches the method of claim 1. Mahmoud teaches wherein the second set of characters is received from an input device communicatively coupled to the one or more hardware processors (Mahmoud: fig. 2, par. 0020, Procedure 200 continues as a system (such as a computing system) receives the modified password (block 206); par. 0033, one or more processors(s)).
Regarding claim 9, the combination of Mahmoud and Middleton teaches the method of claim 1. Mahmoud further teaches further comprising: 
storing information about the second set of characters (Mahmoud: par. 0016, Server 104 is coupled to a database 108 for storing various information, such as password-related information…); 
receiving a third set of characters entered during a second authentication attempt (Mahmoud: fig. 6, par. 0031, Referring to procedure 600, a server receives a modified password including an actual user password, variable characters, and terminator characters (block 602)); and 
causing access to be denied to the access controlled resource based upon determining that the third set of characters is within a threshold similarity of the second set of characters (Mahmoud: par. 0022, The safeguard S is a number that represents the minimum number of variable characters V the user is instructed to insert after each character in the actual user password;  fig. 6, par. 0031, If the received modified password matches any of the previously received modified passwords, the received modified password is considered an invalid password (block 608)). 
Regarding claim 10, claim 10 is directed to claim 10 a device for authentication, the device comprising: one or more hardware processors (Mahoud: par. 0033); a memory (Mahoud: par. 0033), storing instructions, which when executed, cause the one or more hardware processors to perform operations associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Regarding claim 19, Mahmoud discloses a device for authentication, the device comprising:
means for identifying a first set of characters corresponding to a stored password (Mahmoud: fig. 2, label 216, par. 0021, The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process);
means for receiving a second set of characters to be authenticated during an authentication attempt, wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password (Mahmoud: fig. 2. label 204, par. 0019, The user then enters a string of characters (also referred to as a "modified password" or a "noisy password" that includes an actual user password as well as variable characters and terminator characters (block 204)…; fig. 3, pars. 0023-0027);
means for causing access to be granted to an access controlled resource based upon a spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters; For example, See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters is non-uniform and random within the second set of characters), and that the second set of characters includes:
a first subset of password characters that match the first set of characters corresponding to the stored password and in a same order (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), and
a second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: See fig. 3, box 302 & 304 and pars. 0024-0025, discloses details of second subset of noise characters; fig. 2, labels 212-216, pars. 0020-0021, ..).
Mahmoud discloses means for causing access to be granted to an access controlled resource based upon  a spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters but does not explicitly means for determining a spread of respective positions of the second subset of noise characters within the second set of characters.
However, in an analogous art, Middleton discloses standard deviations are standard deviations are typically used in analyzing measurement data, wherein the standard deviation measures the degree to which individual numbers tend to spread about their mean, or average, value (Middleton: par. 0002, Standard deviations are typically used in analyzing measurement data. A standard deviation is a statistical measure of variance from the mean value, and is known as the "root mean square deviation". The standard deviation measures the degree to which individual numbers tend to spread about their mean, or average, value…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Middleton with the method and system of Mahmoud to include “determining a spread of respective positions of the second subset of noise characters within the second set of characters.” , “causing access to be granted to an access controlled resource based upon determining that the spread of the respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters.” One would have been motivated to calculate the standard deviation, the effect of stray data values on the standard deviation is effectively reduced or minimized, and standard deviation is determined accurately (Middleton: pars. 0017-0018).
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Middleton (“Middleton,” US 2006/0241904, published Oct. 26, 2006), further in view of Amend et al. (“Amend,” US 2017/0351659, published Dec. 7, 2017). 
Regarding claim 2, the combination of Mahmoud and Middleton teaches the method of claim 1. The combination of Mahmoud and Middleton  further disclose wherein determining the spread of the respective positions of the second subset of noise characters within the second set of characters includes determining a measure of spread of the respective positions of the second subset of noise characters, causing access to be granted to the access controlled resource but does not explicitly disclose including determining a greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, and wherein includes further based upon determining that the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold.
However, in an analogous art, Amend discloses
determining a greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters (Amend: par. 0025, when the determined Levenshtein distance is greater than zero but less than a maximum difference threshold and the keyboard distance determined for each mismatching character pair is less than a maximum keyboard distance threshold; also see par. 0096). 
determining that the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold (Amend: par. 0025, when the determined Levenshtein distance is greater than zero but less than a maximum difference threshold and the keyboard distance determined for each mismatching character pair is less than a maximum keyboard distance threshold; also see par. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amend with the method and system of Mahmou and Middleton to include “determining that the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold, and wherein causing access to be granted to the access controlled resource includes further based upon determining that the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold.” One would have been motivated to generate a replacement text string by replacing a portion of the text string that matches a main string with the corresponding replacement string in an efficient manner (Amend: abstract, par. 0012). 
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 11, and is therefore rejected under similar rationale.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Middleton (“Middleton,” US 2006/0241904, published Oct. 26, 2006), further in view of Moussa et al. (“Moussa,” US 5,680,470).
Regarding claim 3, the combination of Mahmoud and Middleton teaches the method of claim 1. The combination of Mahmoud and Middleton further discloses wherein determining the spread of the respective positions of the second subset of noise characters within the second set of characters includes determining a measure of spread of the respective positions of the second subset of noise characters, causing access to be granted to the access controlled resource but does not explicitly disclose including determining an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, and wherein  includes further based upon determining that the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold.
However, in an analogous art, Moussa discloses determining an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters (Moussa: Col. 13, lines 37-43, (154) At a comparison step 1003, the average acceptance threshold a and an average distance d may be compared. If the average acceptance threshold a is less than the average distance d, the test input signature 103 may be accepted and the verification signal 108 may be generated. Otherwise, the test input signature 103 may be rejected and the verification signal 108 may be absent; Col. 10, lines 36, String distance is computed according to the Levenshtein distance);
an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, wherein the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold (Moussa: Col. 13, lines 37-43, (154) At a comparison step 1003, the average acceptance threshold a and an average distance d may be compared. If the average acceptance threshold a is less than the average distance d, the test input signature 103 may be accepted and the verification signal 108 may be generated. Otherwise, the test input signature 103 may be rejected and the verification signal 108 may be absent; Col. 10, lines 36, String distance is computed according to the Levenshtein distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moussa with the method and system of Mahmoud and Middleton to include “including determining an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, and wherein causing access to be granted to the access controlled resource includes further based upon determining that the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold. One would have been motivated to provide a method of automated signature verification, in which a test signature, e.g, a signature enter by an operator, is preprocessed and examined for test features (Moussa: abstract, Col 1. lines 43-47).
Regarding claim 4, the combination of the method of claim 1. The combination of  Mahmoud and Middleton further teaches wherein that determining the spread of the respective positions of the second subset of noise characters within the second set of characters includes determining a measure of spread of the respective positions of the second subset of noise characters including determining a variance of the respective positions of the second subset of noise characters within the second set of characters, causing access to be granted to the access controlled resource (Middleton: par. 0002, Standard deviations are typically used in analyzing measurement data. A standard deviation is a statistical measure of variance from the mean value, and is known as the "root mean square deviation". The standard deviation measures the degree to which individual numbers tend to spread about their mean, or average, value…).
Although Middleton does not wherein the variance is above a threshold.
However, the limitation “wherein the variance is above a threshold” is merely design option to one ordinary skill in the art. 
Regarding claim 12, claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Middleton (“Middleton,” US 2006/0241904, published Oct. 26, 2006), further in view of Lee (“Lee,” US 2003/0172281, published Sep. 11, 2003).
Regarding claim 7, the combination of Mahmoud and Middleton teaches the method of claim 1.  Mahmoud and Middleton do not explicitly disclose wherein determining that the second set of characters includes the first subset of password characters comprises matching a plurality of vectors comprising permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password.
However, in an analogous art, Lee disclose permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password (Lee: par. 0022, Suppose that the actual password is "PSWD1234".  Then the input password can be varied as follows.  First, the order could be changed without any repetition, such as, `52FGPE4YWDQ16S03`.  Here, the bold and underlined `2P4WD1S3` is the actual password, and the rest, `5FGEYQ60` becomes the fake password.  As another example, the order could be changed with repetition, such as, `22FDPE4YWD16SS03`.  In this case, `2`, `D`, and `S` are repeated, and the bold and underlined `2DP4W1S3` is the actual password, and `2FEYD6S0` belongs to the fake password, wherein in length of m equal to 8 is actual password). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the method and system of Mahmoud, and Middleton to include “wherein permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password.” One would have been motivated to continue without changing the password, as the password is one time use fake password.  Reinforces security by simple processing without spending much time and cost (Lee: pars. 0009, 0032).
Regarding claim 16, claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Middleton (“Middleton,” US 2006/0241904, published Oct. 26, 2006), further in view of Lee (“Lee,” US 2003/0172281, published Sep. 11, 2003), and Amend et al. (“Amend,” US 2017/0351659, published Dec. 7, 2017).
Regarding claim 8, the combination of Mahmoud, Middleton, and Lee teaches the method of claim 7.  The combination of Mahmoud, Middleton, and Lee further discloses wherein the matching the plurality of vectors comprising permutations of the received second set of characters against the first set of characters but does not explicitly disclose comprises comparing a distance derived from a distance function to a threshold.
However, in an analogous art, Amend discloses comparing a distance derived from a distance function to a threshold (Amend: par. 0025, when the determined Levenshtein distance is greater than zero but less than a maximum difference threshold and the keyboard distance determined for each mismatching character pair is less than a maximum keyboard distance threshold; also see par. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amend with the method and system of Mahmoud, Middleton, and Lee to include “comparing a distance derived from a distance function to a threshold.” One would have been motivated to generate a replacement text string by replacing a portion of the text string that matches a main string with the corresponding replacement string in an efficient manner (Amend: abstract, par. 0012). 
Regarding claim 17, claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

June 28th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439